Citation Nr: 1726423	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased rating for a service-connected right knee disability, currently rated as 10 percent disabling.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

3. Entitlement to service connection for service connection for a low back disability. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had several periods of reserve service in the Army National Guard (ARNG) of Michigan and Wisconsin from October 1980 to July 2002.  He had a period of active duty for training (ACDUTRA) from June 7, 1997 to June 21, 1997 that is considered active service for purposes of this decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO in Milwaukee, Wisconsin, that in pertinent part, denied entitlement to service connection for PTSD, denied an increase in a 10 percent rating for a service-connected right knee disability, and determined that new and material evidence had not been submitted to reopen a claim for service connection for a low back disability.

A personal hearing was held in September 2011 before a Decision Review Officer at the RO, and a personal hearing was held in September 2012 before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  

In an April 2014 decision, the Board denied the Veteran's petition to reopen his claim for entitlement to service connection for a low back disability and denied entitlement to service connection for an acquired psychiatric disorder.  The Board also remanded the Veteran's claim for increased rating for his service-connected right knee disability for additional development. 

The Veteran appealed the Board's unfavorable decisions pertaining to the petition to reopen and his claim for service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued a panel decision that reversed the Board's finding regarding new and material evidence, vacated the decision to deny service connection for an acquired psychiatric disorder, and remanded the issues to the Board.  These matters are now before the Board.

With regard to the issue remanded by the Board in April 2014, review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected residuals of a medial meniscus repair of the right knee is manifested by symptoms of pain, effusion, episodes of locking, and limitation of motion no worse than from 0 to 125 degrees.

2. Service connection for a low back disability was denied by an unappealed April 2003 rating decision.

3. Since the April 2003 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating based on service-connected residuals of a medial meniscus repair of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5003, 5010, 5259, 5260, 5261 (2016).

2. The April 2003 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

3. The evidence received since the April 2003 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in November and December 2008, prior to the June 2009 rating decision on appeal.  These letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, service personnel records, VA and private medical records, internet articles, a vocational evaluation, lay statements, and photocopies of newspaper articles.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand directives from April 2014.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was also afforded VA examinations related to his increased rating claim in March 2009, March 2010, and April 2014.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since his most recent VA examination.  The Veteran has not reported receiving any recent treatment for his right knee disability since the April 2014 examination (other than at VA, which records are in the file), and there are no records suggesting an increase in this disability has occurred since that time.  Thus, the Board concludes the examinations of record are adequate to address the Veteran's claim for an increased rating.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).  To the extent that there may be any deficiency of notice or assistance with regard to the Veteran's petition to reopen, there is no prejudice to the Veteran in proceeding with the decision on appeal given the fully favorable nature of the Board's decision.  


Increased Rating, Right Knee

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that the Veteran's symptoms have not significantly changed throughout the appeal period and that uniform ratings are warranted.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is service-connected for residuals of a medial meniscus repair of the right knee.  He contends that this disability is more severe than is reflected in his currently-assigned 10 percent disability rating.

The Veteran's right knee disability has been evaluated under the criteria for limitation of leg flexion (DC 5260).  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. DC 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board accordingly will consider whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Here, the Board finds that the Diagnostic Code 5258 is more appropriate based upon the history of the Veteran's medical condition and his current symptoms.  Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  Semilunar cartilage is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee. The meniscus is a crescent-shaped wedge of fibrocartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 32nd ed., 1134, 1690.  The Board notes that the Veteran's initial injury resulted in a torn meniscus that resulted in a partial medial meniscectomy.  

During a VA examination in March 2009, the Veteran reported increased pain in the knee over the past few years.  He is also reported having increasing clicking and catching.  He indicated that when he changes position his knee can "lock" and he will have to manually move it before it releases.  He denied flare-ups of his condition and reported that it caused constant pain.  Physical examination demonstrated full extension (to 0 degrees) with flexion to 135 degrees without pain, including on repetitive testing.  

On examination in March 2010, the Veteran was noted to have full extension of the knee and flexion with pain beginning at 140 degrees.  No instability was found with varus/valgus stress testing.  Also, no anterior or posterior instability was noted with stress testing.  Moderate tenderness was noted upon palpation of the medial joint.

In December 2010, the Veteran was seen at the emergency department of the Madison VA Medical Center.  He reported increased swelling of his right knee since summer.  He stated that he had been doing increased walking after his back surgery.  On examination, the physician noted a small area of palpable fluid just above the right knee.

In April 2014, the Veteran's right knee was evaluated by a VA examiner.  The Veteran reported burning and stinging pain on the medial side of the knee and that his knee locks "sometimes" when active.  The Veteran reported flare-ups that occur with activity.  Physical examination demonstrated full extension with flexion to 125 degrees without pain, including on repetitive testing.  The examiner noted that the Veteran's condition caused functional loss of the knee that included less movement than normal, weakened movement, and pain on movement.  Muscle strength testing was 4/5.  All joint stability tests were normal.  The examiner noted that the Veteran had residual symptoms due to his meniscectomy, including related degenerative joint disease.  

During the Veteran's DRO hearing in 2011, the Veteran reported that since his surgery he has periods where his knee is inflamed, swollen and difficult to walk on.  Additionally, in his Board hearing in 2012, he stated that his knee will swell and "get real warm and pop or lock up when he walks."  He indicated that these symptoms were dependent on his level of physical activity.  

The Board finds that throughout the appeal period the Veteran's right knee disability and symptoms are more closely approximated by symptoms contemplated by DC 5258 than limitation of flexion (DC 5260) or any other diagnostic code for a knee disability.  The Board finds that the Veteran's condition, after extended physical activity, manifests with symptoms that include: swelling, inflammation, pockets of fluid in and around the knee, locking, and associated pain.  The Board finds probative the Veteran's statements at his hearings on appeal regarding swelling and locking of his knee with extended physical activity.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to report symptoms of periodic swelling of his right knee and recurrent sensations of "locking" of the knee.  Further, the December 2010 emergency room records document symptoms of effusion (or the escape of fluid) in the right knee joint.   Based upon these symptoms and the Veteran's history of partial removal of the right meniscus, the Board finds that the Veteran's condition more nearly approximates the symptoms contemplated by DC 5258.  

The Board finds that higher and separate ratings for the Veteran's right knee disability are not warranted during the appeal period.  Under the rating schedule, a higher rating is not available under either DC 5259 or DC 5003.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2016).  DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), a maximum evaluation of 20 percent is available with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5003 (2016).  As neither of these diagnostic codes affords a rating in excess of 20 percent, a higher rating cannot be granted under either of these diagnostic codes.  

Higher ratings are also not warranted based upon DCs 5256, 5257, 5260, and 5261.  DC 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent. 38 C.F.R. § 4.71a, DC 5256 (2016).  Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257 (2016).  DC 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  DC 5261, limitation of extension, of the leg provides a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The evidence of record does not demonstrate that the Veteran has had symptoms that would warrant a rating in excess of 20 percent under any of these diagnostic codes.  The evidence does not support ankylosis of the right knee, severe instability of the right knee, flexion limited to 15 degrees or less, or extension limited to 20 degrees or more.  The Veteran has not reported or demonstrated symptoms of either ankylosis or instability of the right knee during any of his VA examinations of record.  Further, he has not reported or demonstrated symptoms of limitation of extension of the right knee.  While the Veteran has demonstrated symptoms of limitation of flexion, these symptoms have not limited the Veteran to less than 125 degrees of flexion, which at most would warrant a 10 percent rating.  Accordingly, a higher rating is not warranted under these diagnostic codes.  

The Board also finds that separate ratings are not warranted under DCs 5003, 5257, 5260, or 5261.  First, the Board finds that separate ratings under 5257 (instability of the right knee) and 5261 (limitation of extension of the right knee) are not warranted as the evidence does not indicate that the Veteran's right knee condition is manifested by symptoms of instability or limitation of extension.  None of the Veteran's VA examinations (or his treatment records) has indicated that the Veteran suffers from instability of the right knee or limitation of extension; accordingly, assignment of a separate rating for these symptoms is not warranted.  

Additionally, while the evidence establishes that the Veteran has arthritis of the right knee and limitation of flexion of the right knee, the Board finds that separate ratings for these symptoms would constitute impermissible pyramiding with his assigned rating under DC 5258.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  DCs 5258 and 5260 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of DC 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of DC 5260, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  If the Board were to grant separate ratings under both DCs 5258 and 5260, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding. 38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both DCs 5258 and 5260 for the painful limitation of motion (limitation of flexion), associated with his right knee disability.  Similarly, as DC 5003 specifically states that its rating criteria contemplates the limitation of motion of the specific joint, it also would constitute impermissible pyramiding.  Id.   

In sum, for the entire period of appeal, a rating of 20 percent, but not in excess of 20 percent, is warranted under Diagnostic Code 5258 given the findings of frequent episodes of "locking," pain, and effusion into the joint.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's right knee disability (mainly pain, swelling, effusion and limitation of motion) are contemplated by the applicable rating criteria.  Higher ratings are possible under other Diagnostic Codes, but the required symptoms for such ratings have not been shown.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, service connection for a back disability was denied by an April 2003 rating decision on the basis that the evidence did not demonstrate that the Veteran's pre-existing back condition was permanently worsened as a result of his period of active service.  The rating decision became final one year after notice was provided to the Veteran. 

Since the April 2003 rating decision, additional evidence has been associated with the claims file.  As the Court found in its October 2016 Panel Decision, the Veteran submitted printouts of internet articles regarding lightning strikes, which are "new" and "material." This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it provides evidence indicating that lightning strikes may affect the musculoskeletal system and provides evidence of how the lighting strike could have worsened the Veteran's pre-existing back condition.  When viewed with the previous evidence of record, this evidence is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.


ORDER

Throughout the rating period on appeal, an increased 20 percent rating for residuals of a medial meniscus repair of the right knee is granted.

The application to reopen the claim of entitlement to service connection a low back disability is granted.


REMAND

Unfortunately, the Board finds that the remainder of the Veteran's claims must be remanded for further development prior to adjudication by the Board.  

The Board notes that Veteran was provided with VA medical opinions in relation to his claim for a low back disability in March 2003 and March 2010.  Regrettably, these opinions did not address several pertinent facts of record, and the Board finds that a new medical opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In March 2003, the examiner stated that a July 29, 1997 note is the first time after the accident that mentions back pain; however, a June 25, 1997 consultation request indicates that the Veteran was complaining of back pain related to the lightning strike within two weeks of the in-service injury.  Further, neither the March 2003 medical opinion, nor the March 2010 opinion discuss the findings of the Great Lakes Naval Hospital Neurology department on October 14, 1997 that include an assessment of chronic low back pain, aggravated prior condition.  The Board finds that these findings should be discussed in rendering an opinion regarding possible aggravation of the Veteran's pre-existing condition.  

The Board also finds the Veteran's claim for service-connection for an acquired psychiatric disorder to be inextricably intertwined with the Veteran's claim for service connection for a back disability due to the March 2010 VA medical opinion that the Veteran's chronic pain has permanently aggravated his depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the claim for service-connection for an acquired psychiatric disorder must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded an appropriate VA examination to determine the etiology of any current disability of his low back.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinions: 

(a) Is the Veteran's current low back disability at least as likely as not related to the Veteran's low back disability that pre-existed his period of ACDUTRA in 1997? 

(b) If so, is it at least as likely as not that the Veteran's low back disability that pre-existed his period of ACDUTRA in 1997 was permanently worsened during the period from June 7, 1997 to June 21, 1997.

(c) If the Veteran's low back condition was permanently worsened during the period from June 7, 1997 to June 21, 1997, is there clear and unmistakable evidence that the increase in disability was due to the natural progress of the preexisting condition? 

 (d) If you conclude that the current low back disability did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current low back disability had its onset in service?

The examiner is asked to discuss the following: the June 25, 1997 indicating complaints of back pain related to the lightning strike; the findings of the Great Lakes Naval Hospital Neurology department on October 14, 1997; and the general counseling form dated May 10, 1999 regarding the duty status of his chronic low back pain.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. After the above-development has been completed, the Veteran's claims should be reviewed on the basis of the additional evidence and readjudicated.  If any claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


